internal_revenue_service number release date index number ----------------------------- ------------------------------------- ------------------------- ty ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ---------------- telephone number -------------------- refer reply to cc ita b04 plr-102304-14 date date taxpayers ---------------------------------------------------------------------------------- company date ---------------------------------------------------- --------------------- dear ----------------------- this letter responds to your request for a ruling under sec_1202 of the internal_revenue_code in particular you requested a ruling on whether the business of company was a qualified_trade_or_business as defined in sec_1202 notwithstanding the proximity of its business activities to the field of health facts taxpayers own stock in company company provides products and services primarily in connection with the pharmaceutical industry in particular company works with clients to help commercialize experimental drugs its business activities include research development manufacture and commercialization more specifically its activities under these broad headings include research on drug formulation effectiveness pre-commercial testing procedures such as clinical_testing and manufacturing of drugs in addition company works with clients to solve problems in the pharmaceutical industry such as developing successful drug manufacturing processes to perform these tasks company uses its physical assets such as its manufacturing and clinical facilities as well as its intellectual_property assets including its patent portfolio company’s successful performance of these activities in the past has earned the company several valuable relationships in the pharmaceutical industry taxpayers disposed of some or all of their stock in company on or about date plr-102304-14 law sec_1202 provides that gross_income does not include percent of any gain from the sale_or_exchange of qualified_small_business_stock held for more than years sec_1202 provides that stock in a corporation is not treated as qualified_small_business_stock unless the corporation meets the active business requirements of subsection e sec_1202 provides that a corporation meets the active business requirement of c if at least percent of the assets of the corporation are used by the corporation in the active_conduct of one or more qualified trades_or_businesses sec_1202 generally provides that a qualified_trade_or_business means any trade_or_business other than a trade_or_business involving the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts athletics financial services brokerage services consulting or any other trade_or_business where the principal asset of such trade_or_business is the reputation or skill of one or more of its employees sec_1202 further provides that the term qualified_trade_or_business does not include businesses in which the principle activity involves providing services in the fields of finance insurance banking investing leasing farming mining or running a hotel motel restaurant or similar businesses analyis sec_1202 excludes various service industries and specified non-service industries from the term qualified_trade_or_business thus a qualified_trade_or_business cannot be primarily within service industries such as restaurants or hotels or the providing of legal or medical services in addition sec_1202 excludes businesses where the principal asset of the business is the reputation or skill of one or more of its employees this works to exclude for example consulting firms law firms and financial_asset management firms thus the thrust of sec_1202 is that businesses are not qualified trades_or_businesses if they offer value to customers primarily in the form of services whether those services are the providing of hotel rooms for example or in the form of individual expertise law firm partners company is not in the business of offering service in the form of individual expertise instead company’s activities involve the deployment of specific manufacturing assets and intellectual_property assets to create value for customers essentially company is a pharmaceutical industry analogue of a parts manufacturer in the automobile industry thus although company works primarily in the pharmaceutical industry which is certainly a component of the health industry company does not perform services in the plr-102304-14 health industry within the meaning of sec_1202 neither are company’s business activities within any of the prohibited categories set forth in sec_1202 ruling based on the facts submitted we rule that company is engaged in a qualified_trade_or_business under sec_1202 notwithstanding the proximity of its business activities to the field of health caveats except as expressly provided we do not express or imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we do not rule on whether taxpayers meet other qualifications under sec_1202 such as the holding_period requirement or the asset usage requirement this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer must attach a copy of this letter to any income_tax return to which it is relevant alternatively a taxpayer filing its returns electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting cc
